DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive.
On page 7 regarding 112a rejections Applicant argues the claim overcomes the rejection since claim 1 is narrowed. Applicant argues that the person of ordinary skill in the art would “understand how to alter the properties of a polymer fabric or a polymer coating applied to the fabric to adjust the tear strength of the fabric or the stiffness/flexural rigidity of the fabric”. Applicant argues further that the specification states ([0126], [0128], [0133], [0147]-[0148]) that properties of the woven polymer fabric can include “selecting the fibers…based on desired properties”, adjusting the properties of the fabric, adjusting the thread count, areal density and thickness of the fabric, and the number of layers, and properties of the polymer coating or including partial coatings, sutures, wires, and areas of increased density. Applicant argues one of ordinary skill could “readily anticipate the effect altering the foregoing variables would have on the resultant coated fabric” and this would accordingly result in only routine experimentation.
The Examiner respectfully and strongly disagrees. First, the scope of claim 1 is not narrowed, since it eliminates the presence of a cuff and at least 5 specific material limitations which the claim previously required. The rejection is maintained in light of the lack of working examples or details regarding how the specific ranges in the claim for the stiffness and tear strength are met with the specific leaflet thicknesses with any type of “woven polymer fabric” and any type of coating and any type of “weighting structure”. The permutations are too numerable to count, and the determination of which permutations might meet all these limitations at once would have undue experimentation.  
On pages 8-9 Applicant argues the amendments overcome the rejection of record and summarizes Grundeman.
The Examiner respectfully refers to the rejection below regarding amended claims.
On page 10 regarding Edelman, Applicant argues that one of ordinary skill wouldn’t add an additional polymer layer to a surface of Grundeman’s leaflet “when Grundeman uses a second layer only to reinforce an attachment area of the leaflet and Edelman does not teach that his additional polymer materials would increase attachment strength”. Applicant argues Edelman also fails to teach a weighting structure attached to the leaflet where that structure doesn’t attach the leaflet to another structure of the valve.
The Examiner respectfully notes that Edelman, as was utilized in the rejection to claim 2 in the non-final rejection, teaches a weighting structure which includes fibers as is seen in Figures 16-17. The Examiner sees no evidence that the fibers are “attaching the leaflet to another structure of the valve” as Applicant implies, and the rejection is accordingly maintained herein.

Election/Restrictions
Newly submitted claims 17, 19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally presented claims (claim 12) already indicated that the wire/suture line is discontinuous.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “weighting structure attached to the prosthetic leaflet, wherein the weighting structure does not attach the prosthetic leaflet to another structure of the replacement heart valve” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 7-8, 12-16, 18, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 refers to a “weighting structure” when there isn’t any support for a “weighting structure attached to the prosthetic leaflet, wherein the weighting structure does not attach the prosthetic leaflet to another structure of the replacement heart valve”. This is new matter. 
Remaining claims are rejected for depending on a claim with new matter. 


Claims 1-3, 7-8, 12-16, 18, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-3, 7-8, 12-16, 18, 20-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding exactly what materials and in what combinations, what reinforcements, what coatings, etc. are all part of the leaflet/cuff which have the specific listed mechanical characteristics listed in claim 1, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 refers to the valve assembly’s cuff and leaflet being comprised of: 

    PNG
    media_image1.png
    173
    754
    media_image1.png
    Greyscale

Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “heart valve” with a stent, leaflets, and a weighting structure.
(B) The nature of the invention: The invention is directed to a heart valve. 
(C) The state of the prior art: The use of a heart valve with leaflets, stent, and a weighting structure is very well-known in the art at the time of the invention. For example, see Edelman et al. (US 20150182332) Figures 16-17.
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as implant/prosthetic design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: The level of predictability in the art is variable. It is very well-known to utilize a stent with leaflets to replace a heart valve, and things such as biocompatibility and the basic properties a valve must have to be successful after implantation was well-developed in the field at the time the invention was filed. The specification recites that any self-expanding or balloon-expandable stent can be used within the valve, and any woven, polymer fabric can be used to make the leaflets/cuff of the invention with no guidance as to the various combinations of materials, coatings, layers, fibers, threads, sutures, weave densities, etc. which would create the specific tensile strength, tear strength, permeability, suture retention strength, stiffness, and/or stretch. 
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to what combinations of materials, coatings, or other constituent parts of the invention would create the leaflet/cuff with the specific tear strength and stiffness while also meeting the requirements of having a specific thickness and constituent parts. In fact, the most specific the specification gets is generic statements that a coating or a reinforcing fiber might provide increased tensile strength or stiffness ([0127]) and greater thread count can increase a greater strength attachment edge ([0134]). 
There is absolutely no direction in the specification as regards what would change tear strength. In fact, “tear strength” is mentioned in the specification only 8 times, and only 5 times with regards to its values. [0252] states that the tear strength can range from about 5 to 100 lbF (but this value is achieved with “a cuff and/or prosthetic leaflet” which is “composed of a coated or uncoated woven polymer fabric”. Paragraph [0253] states that the exact same composition of the cuff and/or leaflet has a tear strength of 10-40 lbF. Paragraphs [0254] and [0256]-[0257], while stating that the same structures above can include the materials of UHMWPE or PTFE, doesn’t state whether these are homopolymers, copolymers, composites, the thickness of each of these materials, whether both materials would be required to achieve this tear strength, whether these are coated or not, etc. None of these embodiments indicate that this “weighting structure” which the claims now require, is even present to achieve this tear strength. 
Similarly, with regards to the “stiffness/flexural rigidity”, the most specific the specification gets is to indicate that the leaflet can include UHMWPE (while neglecting to specific whether it is coated, uncoated, partially coated, includes a weighting structure, how many layers it includes, what other materials might be present, etc.) can have a stiffness of about 3 +/- 1.75 cm ([0027]). Then, in [0252] the specification indicates that the stiffness can be from about 0.001 to 8cm, but the structure in question is simply a leaflet which is coated or uncoated (again, no specificity with regards to the above factors). Paragraph [0253] then states that the exact same structure as in [0252] has a stiffness of 0.001-4cm, with no indication as to what changed to create this difference in stiffness (whether there are different materials, the leaflet is coated vs uncoated, etc. are discussed). Then, paragraph [0254] indicates a UHMWPE leaflet has a rigidity from 0.001 to 4cm, when the exact same structure (as far as someone reading the specification is concerned), has a stiffness of 3 +/- 1.75 cm. Thus, all these varying stiffness are just listed out without indicating what exactly is creating these specific numbers.  
There isn’t even a single working example that states that there is a specific leaflet material, of a specific thickness, with a specific coating, specific reinforcing mechanism, etc. which has the claimed tear strength and stiffness.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to establish exactly what type of woven polymer would meet the boundaries of the claim. There isn’t any limit on the specific polymer other than its woven. There are also thousands of different types of coatings that might be applied, and an even higher number of permutations of materials/one layer of coating/second layer of coatings, optional reinforcing fibers/ribs/sutures/wires, pre-treatments, post-treatments, lengths, thicknesses, etc. In particular, finding the combination of materials and elements which would meet each of the physical requirements of claim 1 is almost impossible. 
Remaining claims are rejected for depending on a non-enabled claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, 12-16, 18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming there is a “weighting structure” which doesn’t attach to another part of the valve, since it isn’t clear what a “weighting structure” is. The specification isn’t clear on what this might be, since “weighting structure” isn’t mentioned or discussed in the specification.
Clarification is required. 
Remaining claims are rejected for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 7-8, 12, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman in view of Edelman et al. (US 20150182332 A1) hereinafter known as Edelman.
Regarding claim 1 Grundeman discloses a replacement heart valve (Figure 9c) comprising:
an expandable stent ([0106]); 
a valve assembly (Figure 9c; abstract) sutured to the stent (Figure 9c item 31 shows sutures) comprising a prosthetic leaflet (Figure 9c shows three leaflets),
wherein the leaflet includes a woven ([0105]) polymer fabric ([0025] yarn having polymeric filaments) coated on at least one major surface ([0105] coating) with an additional film layer to form a coated fabric ([0105] permeability of the woven textile is decreased by applying a coating), the coated fabric having; a tear strength of between 10-40 lbF and a stiffness/flexural rigidity of between 0.001-4 cm (as is best understood from the specification (e.g. [0252]), any woven polymer which is coated or uncoated has these properties. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the tear strength and or stiffness of the leaflet material so that it had properties suitable for use in vivo); and 
wherein the leaflet has a thickness between 5-500 microns ([0025] thickness is 40-150 microns),
but is silent with regards to whether the coating is polymeric,
a weighting structure attached to the leaflet which doesn’t attach to another structure of the valve,
However, regarding claim 1, as is best understood, Edelman teaches a weighting structure (e.g. a wire or “suture” or fiber) attached to the leaflet which does not attach the leaflet to another structure of the valve (Figure 17; [0133] the fibers are simply embedded in the leaflet polymer). Grundeman and Edelman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman so that it included fibers/wires/sutures/weighting structures lying within the leaflet such as is taught by Edelman in order to provide a reinforcement method for the leaflet, thereby increasing strength and durability, thus increasing the life of the leaflet. 
Regarding claim 2 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Edelman further teaches the weighting structure is a suture line or wire  (Figure 17 item 112) As regards the wire/suture line being attached to a major surface of the woven polymer fabric or coated fabric of the Grundeman Edelman Combination, the person of ordinary skill would understand there are only a few alternative locations to place the wires of Edelman within the valve of Grundeman: weaving the wires through the weave of the fabric, placing the wires on top of the weave and under the coating, placing the wires within the coating, or laying the fibers on top of the coating. Each and every one of these alternative locations/configurations of the weighting structure is considered to be obvious to one of ordinary skill, since when there are a finite number of identifiable, predictable solutions with a reasonable expectation of success, it is obvious to try any of the solutions (MPEP 2143(I)(E)).
Regarding claim 3 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the valve is configured to replace/repair a native aortic valve ([0002], [0117]).
Regarding claim 7 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses a cuff disposed on an abluminal surface (Figure 9d item 200 is present on the stent’s abluminal surface).
Regarding claim 8 the Grundeman Edelman Combination teaches the heart valve of claim 7 substantially as is claimed,
wherein Grundeman further discloses the cuff is configured to reduce paravalvular leaks around the abluminal surface of the stent (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Grundeman discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, a UHMPE textile on the abluminal surface of the valve is understood to be capable of reducing leaks therearound. See for example [0100] it is utilized to suture the valve to the aorta opening, thus reducing leaks).
Regarding claim 15 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the additional polymer film layer, when compared to the woven polymer fabric, changes the leaflet strength compared to an uncoated leaflet (this is believed to be inherent, since the addition of any coating material would change the strength).
Regarding claim 12 the Grundeman Edelman Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Edeman further teaches the wires are discontinuous (Figures 16-17 show multiple wires which are not connected).
Regarding claim 16 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Edelman further teaches the weighting structure is a wire positioned between a major surface of the woven polymer fabric and the additional polymer layer (see the explanation in the rejection to claim 2 above.).
Regarding claim 18 see the rejection to claim 12 above.
Regarding claim 20 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the weighting structure is a discontinuous suture line attached to the coated fabric (see the explanation/rejection to claims 2 and 12 above; the lines are considered discontinuous from one another. Alternatively, having the lines be discontinuous from one another would have been obvious at the time the invention was filed since it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).).

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above, further in view of Justino (US 20050137682 A1).
Regarding claim 13 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the leaflet including a pleat.
However, regarding claim 13 Justino teaches that a heart valve leaflet includes at least one pleat ([0106]). Grundeman and Justino are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflet of Grundeman and include a pleat such as is taught by Justino in order to ensure the leaflet and surrounding support structure don’t stick together when the leaflets open/close, thereby ensuring the leaflet can close at the appropriate time.
Regarding claim 22 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the coated fabric including a drug or active ingredient.
However, regarding claim 22 Justino teaches that active pharmaceutical ingredients can be included within prosthetic valves ([0105]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Edelman Combination so that the heart valve includes an active ingredient such as is taught by Justino in order to provide therapeutic benefits common for these elements, which are well-known and widely researched and used within heart valves. 

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman and Edelman as is applied above, further  in view of McCarthy et al. (US 20190351099 A1) hereinafter known as McCarthy.
Regarding claim 14 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the additional polymer film layer including  a plurality of laminated layers.
However, regarding claim 14 McCarthy teaches that more than one layer of coating can be added to a leaflet ([0019] textile fabric layer with a polymer coating material; secondary coating process can be additionally used). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman by including more than one coating layer in order to further modify the permeability of the fabric according to specifications desired by the implanting physician and/or incorporate therapeutic agents into one of the layers as is needed.
Regarding claim 21 the Grundeman Edelman Combination teaches the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the material of the additional polymer film layer.
However, regarding claim 21 McCarthy teaches wherein additional polymer film layers coated on woven leaflets includes PTFE ([0018]). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coating material of Grundeman so that it was  PTFE as is taught by McCarthy since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        07/01/22